UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
LIBERTY MUTUAL FIRE INSURANCE COMPANY PLAINTIFF
V. Civil Action No. 1:17-cv-010-GHD-DAS

FOWLKES PLUMBING, LLC, QUALITY
HEAT & AIR, INC., and SULLIVAN ENTERPRISES, INC. DEFENDANTS

 

ORDER ADMINISTRATIVELY CLOSING CASE

 

After this Court’s summary judgment ruling in July 2018, the Defendants filed an
interlocutory appeal to the Fifth Circuit Court of Appeals. This Court subsequently stayed this
case pending the outcome of the Defendants’ appeal [163]. The Court now administratively closes
this case pending the resolution of the interlocutory appeal. This case will be reopened after notice
on the docket that the appeal is resolved.

Accordingly, the Court orders that this case be ADMINSTRATIVELY CLOSED as of

today’s date. J?

THIS, the day of February, 2020.

Bt. B Ovrltes

SENIOR U.S. DISTRICT JUDGE

 
